Citation Nr: 1550301	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  14-20 262A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Battle Creek, Michigan


THE ISSUE

Entitlement to payment of or reimbursement for unauthorized medical expenses for treatment received at North Ottawa Community Health Center on April 23, 2013.


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1967 to October 1969.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 administrative decision of the Department of Veterans Affairs (VA) Medical Center (VAMC) in Battle Creek, Michigan.



FINDINGS OF FACT

1.  The Veteran received treatment at the North Ottawa Community Health Center Emergency Room on April 23, 2013, for diffuse pain.

2.  The Veteran is financially liable for the treatment he received at North Ottawa Community Health Center on April 23, 2013.

3.  On the date of the treatment, the Veteran was not enrolled in any medical insurance plan.

4.  The Veteran is enrolled in the VA health care system, and received treatment at the Battle Creek VAMC within the 24 month period prior to April 23, 2013.

5.  VA facilities were not feasibly available to the Veteran, and attempts to avail himself of a VA facility would have been hazardous to his health.


CONCLUSION OF LAW

The criteria for entitlement to payment of or reimbursement for unauthorized medical expenses for treatment received at North Ottawa Community Health Center on April 23, 2013, have been met.  38 U.S.C.A. § 1725 (West 2014); 38 C.F.R. § 17.1002 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As explained below, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claim for entitlement to payment of or reimbursement for unauthorized medical expenses for treatment received at North Ottawa Community Health Center.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2015).

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

General Legal Criteria

Reimbursement for unauthorized medical expenses may be made pursuant to 38 U.S.C.A. § 1725 (West 2014).  To be eligible for payment or reimbursement, the claimant has to satisfy all of the following criteria:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(e) The veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and

(i) The veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided.  38 C.F.R. § 17.1002 (2014).

Factual Background and Analysis

In this case, the evidence indicates that the Veteran sought treatment in the emergency department of North Ottawa Community Health Center on April 23, 2013.  Initially, the Board notes that the Veteran resides approximately 100 miles from the Battle Creek VAMC.  The records of that hospital visit show a diagnosis of diffuse myalgias.  The Veteran has reported that he received antibiotics days prior to his emergency department visit because he had experienced an upper respiratory tract infection.  After taking his antibiotics for a short period, he began to experience lip swelling, and his primary care physician prescribed steroids to treat his swelling.  Late in the evening of April 23, 2013, the Veteran began experiencing severe pain and muscle contractions throughout his body.  He has also reported he experienced lower extremity and scrotum swelling.  Medical records from North Ottawa Community Health Center indicate the Veteran arrived at that facility at 12:33am.  He was initially given Dilaudid; however, this did not provide significant relief of his symptoms.  Eventually he was administered Toradol intravenously.  At that time, the examiner indicated the Veteran experienced significant relief.  He was discharged shortly thereafter, and informed that he should return to the emergency department if his conditions worsened.  

The Veteran has received an invoice from the North Ottawa Community Health Center totaling $1,392 for services provided.  The Battle Creek VAMC has determined the Veteran was not enrolled in any medical insurance plan on April 23, 2013.  However, he was found to have been enrolled in the VA health care system, and to have received treatment at the Battle Creek VAMC within the 24 month period prior to April 23, 2013.  Based on these facts, the Veteran has satisfied all administrative requirements for payment or reimbursement of his April 23, 2013 emergency department medical expenses.  Therefore, the central issues that must be resolved in this case are: a) whether VA facilities were feasibly available to the Veteran; and b) whether a prudent lay person in the Veteran's position would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  

The Battle Creek VAMC has determined a VA medical facility was readily available in the Veteran's geographic area, and his medical condition was not so emergent that delay in seeking care would have posed a risk to his life or health.  The Board notes the Battle Creek VAMC wholly failed to explain how or why it rendered these decisions.  As noted above, the Veteran resides roughly 100 miles from the Battle Creek VAMC and roughly 165 miles from the Ann Arbor VAMC.  In addition, he sought treatment at the North Ottawa Community Health Center at 12:33am.  Based on these facts, the Board finds a prudent lay person in the Veteran's position would not have attempted to avail himself of a facility that was well over an hour drive from his location.  

At the time of his visit to the North Ottawa Community Health Center, the Veteran has asserted he was experiencing severe pain and muscular contractions.  He has also stated he was experiencing some swelling of his lower extremities and scrotum (though he denied problems with bladder function in the hospital report.)  Significantly, the report noted angioedema and the Veteran was found to have been exhibiting signs of an allergic reaction to antibiotic medications just days before.  He was then prescribed steroids, and as a lay person could not be expected to know whether his pain represented an exacerbation of his allergic reaction or an adverse effect associated with his use of steroids.  In either event, the Board finds a prudent lay person would find the symptoms he was experiencing constituted a risk to their health and bodily integrity.  Moreover, the Board observes that 38 C.F.R. § 17.1002(b) expressly indicates this standard "would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity...including severe pain."  Based on the Veteran's prior medical history of an allergic reaction to medications, the Board finds a prudent lay person experiencing the above-noted symptoms would have indeed reasonably expected that delay in seeking immediate medical attention would have been hazardous to health.

In sum, the Board finds all of the criteria under 38 U.S.C.A. § 1725 have been met, and as such, the payment of or reimbursement for unauthorized medical expenses for treatment received at North Ottawa Community Health Center on April 23, 2013 is warranted. 


ORDER

Entitlement to payment of or reimbursement for unauthorized medical expenses for treatment received at North Ottawa Community Health Center on April 23, 2013, is granted.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


